DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1-3, 6-9, 18-19, 22, 24-26, and 28-32 have been canceled.
	Claim 5 has been withdrawn.
	Claims 4, 10-17,20, 21, 23, 27, and 33-39 have been examined.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 13-17 are objected to because of the following informalities:  
It appears as if dependencies of Claims 13-17 must be corrected to provide proper antecedent basis for certain limitations of the claims.  
For example:
It appears that Claims 13-16 should depend from claim 12 as claim 12 is the first instance of a ‘heel support member’
It appears that Claim 17 should depend from claim 16 as claim 16 is the first instance of a ‘foot sleeve’.
Appropriate correction and/or clarification is required.


Claim Rejections - 35 USC § 102
Claims 4, 11, 20, 27, and 33-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maclean (US Patent 5,203,754).

As to Claim 4, Maclean discloses a leg harness (36), configured to support a foot during resistance based work, comprising: 
a rear sole support member (98) that loops under a portion of a sole of the foot; 
a leg harness support member (88), configured to be placed around a lower leg; 
an intermediate strap portion (102) that is integral with and extends to the leg harness support member from the rear sole support member and is configured to attach to the leg harness support member on each side of the leg (Fig 5); and 
at least one attachment point (38) arranged on the intermediate strap portion for attachment to a resistance apparatus (Fig 1).

As to Claim 11, Maclean discloses the apparatus as in any one of the preceding claims, wherein the rear sole support member further comprises a flattened bottom section, configured to be  positioned under the sole of the foot (Fig 1).  
  
As to Claim 20, Maclean discloses the apparatus as in any one of the preceding claims, further comprising one or more  attachment point types on at least one of a front, a back, or a side of the leg harness support member (Fig 1).  

As to Claim 27, Maclean discloses the apparatus as in any one of the preceding claims, further comprising at least one pivot point arranged to enable articulation of the at least one attachment point (Figs 1 and 5).
As to Claim 33, Maclean discloses the leg harness, according to any one of the preceding claims, wherein at least one attachment point is adjacent to the leg harness support member (Fig 1).
As to Claim 34, Maclean discloses the leg harness, according to any one of the preceding claims, wherein the leg harness support member further comprises one or more angular harness portions, configured to be attached to the means of resistance, to constrict the leg harness support member during resistance based work (Fig 1).
As to Claim 35, Maclean discloses the leg harness according to claim 4, further comprises a fastening system (96) for adjustment of the leg harness on the leg.
As to Claim 36, Maclean discloses the method for axially connecting a leg to a heel portion of a foot for resistance based work, the method comprising: 
obtaining a leg harness, according to claim 4 (Fig 1); 
positioning the rear sole support member to loop under the heel of a foot; positioning the leg harness support member around a lower leg, thereby axially connecting the heel to the leg (Fig 1); 
attaching the at least one attachment point on the intermediate strap portion to a means of resistance; pushing the foot and leg against the means of resistance, to non-rotationally activate musculature of the inner and outer thigh or leg (Fig 1).
As to Claim 37, Maclean discloses the method according to claim 36, wherein the leg harness further comprises a fastening system (96), and the method further comprises utilizing the fastening system to adjust the leg harness on the heel of the foot and the leg.
As to Claim 38, Maclean discloses the method according to claim 36, further comprising one or more attachment point types on at least one of a front, a back, or a side of the leg harness support member and the method further comprises attaching at least one of the one or more attachment points to the means of resistance (Fig 1; Col 4, Lines 20-24).


Claim Rejections - 35 USC § 103
Claims 10, 12-17, 21, 23, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Maclean in view of Fulton (US Patent 4,728,103).
	
Maclean discloses the apparatus significantly as claimed, but does not disclose:
an angular attachment strap extending at an angle from the rear sole support member and configured to project forward of the foot from the sole of the foot;  
an adjustable heel support member comprising releasable mating surfaces and extending from the intermediate strap portion at an angle towards the leg harness support member configured to loop around a heel of the foot;
wherein the heel  support member extends forward of the intermediate strap portion to attach to a foot sleeve support member configured to encompass a forefoot or toe section of the foot;
a plurality of attachment point types on the foot sleeve support member for load distribution;
at least one attachment point type on the heel support member; and
at least one high friction surface, configured to resist slipping of the foot during resistance based work.  
Fulton teaches a similar leg and ankle exercising device having an angular attachment strap extending at an angle from the rear sole support member and configured to project forward of the foot from the sole of the foot (See Examiner's Figure below);  an adjustable heel support member (See Examiner's Figure below) comprising releasable mating surfaces (via Velcro 23) and extending at an angle and configured to loop around a heel of the foot (Fig 10); wherein the heel  support member extends forward to attach to a foot sleeve support member configured to encompass a forefoot or toe section of the foot (See Examiner's Figure below); a plurality of attachment point types on the foot sleeve support member for load distribution (See Examiner's Figure below); and at least one attachment point type on the heel support member (Col 4, Lines 20-24); and at least one high friction surface, configured to resist slipping of the foot during resistance based work (‘leather, rubber, plastic or the like’).  The aforementioned combination of elements allows a user to exercise and strengthen ankle joints by imparting controlled resistance in all directional movements of the joint.  It would have been obvious to one of ordinary skill in the art at the time the of the effective filing date of the claimed invention to modify the exercise apparatus of Maclean to include the features from the ankle exercising device of Fulton to allow a user to additionally exercise and strengthen ankle joints and therefore increasing the functionality thereof.


Examiner’s Figure
[AltContent: connector][AltContent: connector][AltContent: textbox (Foot Sleeve Support Member)][AltContent: ][AltContent: textbox (Heel Support Member)][AltContent: textbox (Angular Strap)]
    PNG
    media_image1.png
    451
    560
    media_image1.png
    Greyscale

[AltContent: textbox (Attachment points)]
  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        7/28/2022